Case 1:19-cv-04087-RLY-MJD Document 1 Filed 10/01/19 Page 1 of 6 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

BILLY G. BRAY,                                )
                                              )
       Plaintiff,                             )
                                              )
               v.                             )       CAUSE NO: 1:19-cv-04087
                                              )
YOUNG AMERICA AUTO,                           )
                                              )
       Defendant,                             )


                     COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW the Plaintiff, Billie G. Bray, hereinafter Mr. Bray, by counsel, pursuant to

Rule 3, Fed. R. Civ. P., and files his Complaint against the Defendant, Young America Auto,

hereinafter Defendant, and shows the Court the following:



                                JURISDICTION AND VENUE


   1. This suit is brought and jurisdiction lies pursuant to §28 U.S.C. § 451, 1331, 1337, 1343

       and 1345. This is an action authorized and instituted pursuant to the Americans with

       Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101et seq.,

   2. The employment practices alleged to be unlawful were and are now being committed

       within the jurisdiction of the United States District Court for the Southern District of

       Indiana, Indianapolis Division. Therefore, venue is proper within this District and

       Division pursuant to 42 U.S.C. § 12117(a) and 28 U.S.C. §1391.

   3. This Court has Supplemental jurisdiction over the state law claims alleged in this

       Complaint, pursuant to the Judicial Improvements Act of 1990, 28 U.S.C. 1367.

       Jurisdiction is proper as the state law claims arise out of the same transaction or

                                                  1
Case 1:19-cv-04087-RLY-MJD Document 1 Filed 10/01/19 Page 2 of 6 PageID #: 2




     occurrence that is the subject matter of the federal claims in this Complaint. Accordingly,

     justice and judicial economy require that this Court assert supplemental jurisdiction over

     the state law matters alleged in this Complaint.



                                              PARTIES

  4. The Plaintiff, Mr. Bray, is a male citizen of the United States, and is a qualified employee

     with a disability as defined in 42 U.S.C. 12102 (ADA).

  5. Defendant is a qualified employer as the term is defined in 42 U.S.C. 12102 (ADA).

  6. Defendants is a foreign limited liability company registered with the Indiana Secretary of

     State.


                           ADMINISTRATIVE PROCEDURES


  7. On or about March 14, 2019, Mr. Bray filed charges of Disability Discrimination,

     Charge Number 470-2019-02198.

  8. On or about July 3, 2019, Mr. Bray received a Notice of Right to Sue from the EEOC for

     Charge Number 470-2019-02198, entitling him to commence action within ninety (90)

     days of his receipt of the Notice. A copy of the Notice is attached hereto and incorporated

     herein by reference as Exhibit “A”.

  9. The Complaint in this matter was filed within ninety (90) days of receipt of the above

     referenced Notice of Right to Sue from the EEOC.


                                           FACTS


  10. The Defendant hired Mr. Bray on or about January 9, 2015.




                                               2
Case 1:19-cv-04087-RLY-MJD Document 1 Filed 10/01/19 Page 3 of 6 PageID #: 3




  11. Throughout his employment with Defendant, Mr. Bray met or exceeded Defendant’s

     legitimate expectations of performance.

  12. Mr. Bray was under permanent restrictions on March 2018 when he was diagnosed with

     Epilepsy and September with Type 1 Diabetes.

  13. The Defendant was aware of Mr. Bray's permanent restrictions.

  14. The Defendant agreed to accommodate Mr. Bray with his restrictions but other times they

     did not accommodate Mr. Bray.

  15. The Defendant did not always accommodate Mr. Bray's permanent restrictions.

  16. Towards the end of November 2018, Mr. Bray was told by his management that Young

     America Auto could not accommodate him any longer and he had to resign or be

     terminated unless he obtained a doctor’s note lifting his restrictions.

  17. Young America Auto only gave him one day to communicate with his doctor about his

     restrictions.

  18. Mr. Bray advised his boss that for Health and Safety reasons he could not have the doctor

     remove restrictions.

  19. On November 21, 2018, Mr. Bray was informed that he was terminated.

  20. The Defendant failed to accommodate Mr. Bray.

  21. The Defendant's failure to accommodate Bray led to termination.

  22. The Defendant discriminated against Mr. Bray due to his disability.

  23. The Defendant terminated Mr. Bray due to his disability.




                                               3
Case 1:19-cv-04087-RLY-MJD Document 1 Filed 10/01/19 Page 4 of 6 PageID #: 4




                                             COUNT I


                  DISCRIMINATION ON THE BASIS OF A DISABILITY


Mr. Bray, for his first claim for relief against Defendant, states as follows:


   24. Mr. Bray hereby incorporates by reference paragraphs 1 through 23 as though previously

       set out herein.

   25. At all times relevant to this action, Mr. Bray was a “qualified individual with a disability”

       as that term is defined by 42 U.S.C. §12102 and 12111.

   26. The conduct as described hereinabove constitutes discrimination on the basis of Mr.

       Bray’s disability.

   27. The Defendant failed to engage in the interactive process with Mr. Bray concerning his

       disability as required by the ADA.

   28. The Defendant failed to accommodate Mr. Bray's disability.

   29. The Defendant failed to accommodate Mr. Bray's permanent restrictions.

   30. The Defendant intentionally and willfully discriminated against Mr. Bray because he is

       disabled and/or because Mr. Bray has a record of being disabled and/or because the

       Defendant regarded Mr. Bray as disabled. Similarly situated non-disabled employees

       were treated more favorable in the terms of privileges, and conditions of their

       employment.

   31. Defendant’s actions were intentional, willful and in reckless disregard of Mr. Bray’s

       rights as protected by the ADA.




                                                  4
Case 1:19-cv-04087-RLY-MJD Document 1 Filed 10/01/19 Page 5 of 6 PageID #: 5




   32. Mr. Bray has suffered emotional and economic damages as a result of Defendant’s

       unlawful actions.


                                    REQUESTED RELIEF


       WHEREFORE, Plaintiff, Mr. Bray, respectfully requests that this Court enter judgment

in his favor and:


   a. Order Defendant to pay Mr. Bray his lost wages and other economic benefits lost as a

       result of Defendant’s unlawful acts;

   b. Reinstatement to the position, salary and seniority level to which he would have been

       entitled but for the Defendant’s unlawful actions, or front pay in lieu of reinstatement;

   c. Pay compensatory damages;

   d. Pay punitive damages;

   e. Pay liquidated damages

   f. Pay for lost future wages

   g. Pay to Mr. Bray all costs and attorney’s fees incurred as a result of bringing this action;

   h. Payment of all pre- and post judgment interest;

   i. Provide to Mr. Bray all other legal and/or equitable relief this Court sees fit to grant.




                                                 5
Case 1:19-cv-04087-RLY-MJD Document 1 Filed 10/01/19 Page 6 of 6 PageID #: 6




                                 DEMAND FOR JURY TRIAL


        The Plaintiff, Mr. Bray, by counsel, respectfully requests a jury trial for all issues deemed

so triable.


                                                      Respectfully submitted:


                                                      /s/ Cherry Malichi
                                                      Cherry Malichi 15406-49
                                                      STEWART & STEWART Attorneys
                                                      931 S. Rangeline Rd.
                                                      Carmel IN 46032
                                                      (317) 846-8999
                                                      Fax: (317) 843-1991
                                                      cherrym@getstewart.com
                                                      Attorney for Plaintiff




                                                  6
